Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/25/2022 fails to comply with 37 CFR 1.98(a)(2) for RU 1012247 C, which requires a legible copy of each cited foreign patent document.  
This IDS further fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of RU 1012247 C which is not in the English language. There is no English abstract given.
RU 1012247 C has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1-3 and 5-7 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. The verb “is” for singular subjects in the last line of the claim conflicts with the subject of the phrase since the subject is plural (i.e. “voltage, the time duration, and every time interval”).

Claims 2-3 and 5-7. These claims are objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Wu et al., W.O. Int’l Pub. No. 2015/076802 A1 [hereinafter Wu] and further in view of Vassiliev et al., EP 0 884 405 A2, Kape et al., U.S. Patent No. 3,563,867 [hereinafter Kape], Dopp et al., U.S. Patent App. Pub. No. 2011/0114496 A1 [hereinafter Dopp], and Herdman et al., U.S. Patent App. Pub. No. 2004/0065558 A1 [hereinafter Herdman]. A machine translation was used for Vassiliev et al. [hereinafter Vassiliev].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. 
I. Wu
A method of electrolytic oxidation for a composite material, the method comprising: 
immersing the composite material into an electrolytic solution for electrolytic oxidation (placing composite material into chemical bath; Wu [0024], figs. 1-2), wherein the composite material comprises a metal alloy substrate (metal alloys forming light metal layer 102; Wu [0012], [0022], figs. 1-2) and a second substrate coupled to the metal alloy substrate (fiber layer 101; Wu [0009], [0019], figs. 1-2); and 
providing a voltage to the electrolytic solution (potential which may be in the range of 200-600 V; Wu [0026], figs. 1-2) for a time duration after every time interval (pulsed current, which would involve time durations after time intervals; Wu [0026], figs. 1-2) to cover the metal alloy substrate with an oxide layer formed by a controlled electrolytic oxidation triggered by the voltage in the electrolytic solution (electrolytically oxidizing the metal to form an oxidized layer; Wu [0023]-[0026], figs. 1-2) … .
II. Temperature Control – Vassiliev, Kape, Dopp, and Herdman
Wu is silent on wherein the voltage, the time duration, and every time interval are varied based on a temperature of the electrolytic solution.
In light of the specification, this claim is interpreted to mean that the voltage, the time duration, and every time interval are varied to maintain a suitable temperature for the electrolytic oxidation of the composite material. App. Spec. [0033]-[0034].
Vassiliev teaches that the voltage and the power (which is itself a function of current and voltage) will heat up the micro arcs and substrate. Vassiliev [0006], [0015], [0019]-[0020]. 
Kape teaches that a solution temperature must be maintained for optimum results. Kape col. 1 ll. 31-50. Kape further teaches that the higher the voltage applied for anodizing then the greater the cooling needed to maintain the temperature, which a person having ordinary skill in the art would recognize means the voltage heats the solution. Id. A person having ordinary skill in the art would have realized that Vassiliev’s teachings that the voltage which heats up the substrate would in turn heat up the solution as taught by Kape.
Dopp teaches a method comprising maintaining temperature by using negative feedback control of the power (which is a function of current and voltage) to the electrodes. Dopp [0143]. A person having ordinary skill in the art would have further recognized that because the voltage heats up the solution per Vassiliev and Kape’s teachings, from Dopp’s teachings the voltage can then be varied in order to maintain a desired temperature.
Herdman teaches a method comprising that adjusting the duty cycle of pulsed current can be used to control for temperature variation. Herdman [0042]-[0043]. Herdman clarifies that the duty cycle is the percentage of pulsed current time when the current is on, which would also mean that the percentage when the current is off would also be easily determined by subtracting the duty cycle from 100%. Id. A person having ordinary skill in the art would have further recognized that the duty cycle is calculated from the time duration and time interval (more precisely, the time duration divided by the time duration plus the time interval), which would then control for temperature variation as taught by Heardman. A person having ordinary skill would recognize this since per Vassiliev’s and Kape’s teachings the voltage heats the substrate so the longer the substrate is heated, the more heat is transferred to the electrolyte. And a person having ordinary skill in the art would recognize the reverse is also true, the longer the voltage is off the less the substrate and electrolyte are heated.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Vassiliev’s, Kape’s, Dopp’s, and Herdman’s combined teachings of controlling the temperature by varying the voltage, time duration, and time interval in order to control the temperature.

Claim 2. The method as claimed in claim 1, wherein the metal alloy substrate is made of one of magnesium, aluminum, lithium, zinc, niobium, steel, copper, titanium, and a combination thereof (magnesium alloy). Wu [0012], [0022], figs. 1-2.

Claim 3. The method as claimed in claim 1, wherein the second substrate is made of one of plastic, carbon fiber, and carbon fiber composite (carbon fiber). Wu [0009], [0019], figs. 1-2.

Claims 5-6. Wu is silent on (claim 5) the method as claimed in claim 1, wherein every time interval is varied between 3 seconds to 5 seconds and (claim 6) the method as claimed in claim 1, wherein the time duration is varied between 5 seconds to 30 seconds after every time interval.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Vassiliev, Kape, and Herdman teach that the time interval and time duration are variables that achieve the recognized result of affecting the temperature, hence making them result-effective variables. See claim 1 rejection.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	
Claim 7. The method as claimed in claim 1, wherein the providing comprises supplying the predetermined voltage of about 150 Volts to 500 Volts (200-600 V). Wu [0026], figs. 1-2.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794